Case: 10-30983 Document: 00511451973 Page: 1 Date Filed: 04/20/2011




           IN THE UNITED STATES COURT OF APPEALSStates Court of Appeals
                                              United
                    FOR THE FIFTH CIRCUIT            Fifth Circuit

                                                    FILED
                                                                                   April 20, 2011
                                     No. 10-30983
                                                                                   Lyle W. Cayce
                                   Summary Calendar                                     Clerk


DAVID ARNOLD TIECHE,

                                                   Plaintiff-Appellant

v.

UNITED STATES OF AMERICA, on behalf of United States
Drug Enforcement Administration,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 6:10-CV-511


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Appellant David Arnold Tieche appeals the district court’s dismissal of his
complaint for lack of subject matter jurisdiction.              Because Tieche filed his
complaint outside the statute of limitations imposed in the Federal Tort Claims
Act (“FTCA”), we AFFIRM the district court.1


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
         Finding an expired statute of limitations, we need not reach the district court’s
alternative basis for dismissing Tieche’s complaint—i.e., that the government’s detention of
his property falls within an exception to the FTCA’s waiver of sovereign immunity. See 28
     Case: 10-30983 Document: 00511451973 Page: 2 Date Filed: 04/20/2011

                                  No. 10-30983

       Tieche was arrested on August 3, 2006. Six days later, a grand jury
indicted him on charges of possessing cocaine with intent to distribute and
carrying firearms in connection with a drug trafficking crime. Tieche entered
a plea agreement on September 8, 2006, and on May 24, 2007 he received a
sentence of 108 months incarceration followed by five years of supervised
release. Around the time of his sentencing, Tieche reclaimed several items of
personal property. The government delivered these items to Tieche’s attorney
on April 5, 2007. On June 27, 2007, the government seized Tieche’s airplane and
issued a declaration stating that all interested parties had already received
notice of the seizure.
       On July 1, 2009, Tieche filed a Standard Form 95 with the Drug
Enforcement Administration (“DEA”) requesting return of his property. The
DEA denied his claim on December 2, 2009. He filed the present lawsuit on
March 27, 2010, which the district court dismissed for lack of jurisdiction under
Federal Rule of Civil Procedure 12(b)(1).
       We review dismissal under Rule 12(b)(1) de novo.                 Martin v.
PepsiAmericas, Inc., 628 F.3d738, 740 (5th Cir. 2010).
       The FTCA includes a two-part statute of limitations. First, it allows a
plaintiff two years in which to file an administrative complaint with the agency
against which the plaintiff asserts a claim. 28 U.S.C. § 2401(b). If the agency
denies the claim, then the plaintiff has six months in which to initiate a lawsuit.
Id. The statute of limitations begins running from the time the plaintiff knows
or has reason to know of his injury. Ramming v. United States, 281 F.3d 158,
162 (5th Cir. 2001).
       In the present case, Tieche filed his administrative complaint on July 1,
2009. For it to have been timely, Tieche must have learned—or it must be the
case that he should have learned—of his alleged injury on or after July 1, 2007.



U.S.C § 2680(c).

                                         2
     Case: 10-30983 Document: 00511451973 Page: 3 Date Filed: 04/20/2011

                                 No. 10-30983

To the contrary, three events before that date should have alerted Tieche to the
fact that the DEA had seized the property in question. First, at the time of his
arrest, Tieche knew that DEA agents took possession of his property. Second,
the plea agreement entered on September 8, 2006, included a consent decree of
forfeiture.   If any doubt about the status of his property remained, the
agreement should have alerted Tieche that it was now in the hands of the DEA.
Third, Tieche should have known from the return of personal property on April
5, 2007 that the items now in question were not among the property returned.
If Tieche had complained to the DEA within two years of any of these events, his
case would present a more difficult question. He failed to do so, however, and
the FTCA statute of limitations now bars recovery.
      The district court correctly identified at least three events that should
have alerted Appellant to the facts underlying his present cause of action. All
three predated his administrative complaint by more than two years. Because
the FTCA imposes a two-year statute of limitations, we AFFIRM the district
court’s conclusion that it lacked subject matter jurisdiction in the FTCA action.
                                                                      Affirmed.




                                       3